DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           MATTHEW C. GREIMEL and JULIA ANGELETTI,
                         Appellants,

                                    v.

                        PATRICIA MCGARRY,
                             Appellee.

                              No. 4D21-1051

                           [February 3, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Steven P. Deluca, Judge; L.T. Case No. CONO-20-
023528 (73).

   Matthew C. Greimel, Hallandale Beach, pro se.

   Wayne Kramer of Midler & Kramer, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.